DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IO, claims 1-14, in the reply filed on 27 January 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 1i) – 3iii) and 5i)-5ii) is/are not properly labeled.  See 37 CFR 1.84(u)(1).
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1i) – 3iii), 5i), 5ii), 7, 8, 9, and 12.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 1ii) – 7 and 9-11.  See 37 CFR 1.84(l) and (q).
The shading in Figure(s) 1iii), and 2i) - 11 is of poor quality and does not sufficiently contrast with the rest of the drawing(s).  See 37 CFR 1.84(m).
The scale of drawings in Figures(s) 1ii), 2i), 3i) – 3iii), 5i), 5ii), 7 and 9 is not of sufficient size.  See 37 CFR 1.84(k).
The margins are not of proper size in Figure(s) 1i) - 12.  See 37 CFR 1.84(g).
Each panel needs to be individually labeled, e.g., FIG. 1i) – 3iii), 5i), and 5ii).  See 37 CFR 1.84(u)(1) and (2).  Note he requirement that the view number be following by a capital letter; e.g., FIG. 1A, 1B, 1C, 2A, 2B, 2C, 3A, 3B, 3C, etc.
In Figure(s) 1i) - 12 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).
The numbering of the sheets of drawings bearing FIG(s). 1i) - 12 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).

It is noted that claims drawn to an asserted pioneering invention are not entitled to a lesser showing of enablement. In support of this position, attention is directed to Plant Genetic Systems N. V. v. DeKalb Genetics Corp. 65 USPQ2d 1452 (Fed. Cir. 2003), which states at 1456:

Regarding PGS' extensive citation of statements from Hogan [In re Hogan, 559 F.2d 595, 604 [194 USPQ 527] (CCPA 1977)] such as that pioneering inventions “deserve broad claims to the broad concept,” id. at 606, we conclude that they are taken out of context and thus unconvincing. As the concurrence in Hogan pointed out, these statements are “extended dicta.” Id. at 610. We do not need to address all of the insightful comments made by the concurring judge; it is sufficient for the present case that we hold the district court did not err in not applying Hogan‘s dicta to its enablement analysis.

PGS also cites Hormone Research Foundation Inc. v. Genentech, Inc., 904 F.2d 1558, 1568 [15 USPQ2d 1039] (Fed. Cir. 1990), for its proposition that “a rigid application of the enablement requirement cannot be permitted to destroy the incentives in our patent system that encourage the early disclosure of pioneering inventions.” In Hormone Research, the enablement challenge focused on the lack of disclosure regarding how to make the compound as later produced with higher purity and potency. This court vacated a summary judgment of non-enablement because, inter alia, it was not clear from the record whether the technology of making the compound of higher purity and potency existed at the time the application was filed, and therefore, “[f]urther factual developments as to the state of the art at the date of the application … [were] required.” Id. at 1568-69.

Again, PGS relies on dicta from Hormone Research but ignores the holding of the case. In both Hogan and Hormone Research, which relied on Hogan, compounds having better qualities did not seem to be in existence on the date when the patent applications were filed, but the claims (albeit with a narrower scope) might be nevertheless enabled in view of the state of the art then existing. In the present case, PGS does not allege that monocots or stably transformed monocot cells were not in existence in 1987 or that the Hogan and Hormone Research to expand the coverage of claims, yet create a new, lower standard of enablement.

We conclude that the law does not support PGS' assertion that the ′236 patent is entitled to both a broad scope of coverage and a lower standard of enablement. The extended dicta PGS cites cannot be used to alter the holdings of these precedents. PGS' reliance on Hogan and related cases is misplaced.  (Emphasis added)

The nature of the invention & the breadth of the claims
Claims 1-14 are drawn to a generic “recombinase polymerase amplification composition”.  Claim 1 is the sole independent claim under consideration.
Claim 1, 4, 9, and 10 are deemed to be representative, and, for convenience, are reproduced below.  

    PNG
    media_image2.png
    147
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    705
    media_image4.png
    Greyscale

As is evidenced above, claim 1 is drawn to a composition that comprises an oligonucleotide probe” and “a nuclease enzyme”.  The claim does not place any restriction on the type and formulation of 
As seen in claim 1 the composition is to comprise “an oligonucleotide probe comprising a dual-hapten leaving group”.  No restriction is placed on the nature of the haptens or on the enzyme.  As seen in dependent claim 9, the “dual-hapten leaving group is cleavable by an exonuclease”, and in claim 10, which depends from claim 9, specifies that “said exonuclease is exonuclease III”.
In view of the above, it stands to reason that the claimed “composition” which comprises both an oligonucleotide probe and “a nuclease enzyme” would be rendered inoperative as the enzyme could act upon the oligonucleotide prior to it ever being used in an assay.

In addition to the above, it is noted that the claimed composition does not place any restriction on the types of nucleotides, including their being capable of hybridizing either to self, e.g., a hairpin probe, or hybridize to another probe molecule so to form a self-dimer formation (duplex structure), and the nuclease enzyme can be one that is selective for double-stranded nucleic acids, wherein the double-stranded nucleic acids are that which is formed by the probes themselves.  In support of this interpretation of the claimed composition, attention is directed to page 34, penultimate paragraph, of the disclosure.  As state therein:
To determine the cause of the Fpg-dependent non-specific signal, the rsl207445 dual-hapten Fpg probe sequence was analysed for hairpins, primer/probe and probe/probe dimers using Net Primer (available at http://1.v\xrw.premierbiosoft.com/netprimer/) or the OligoAnalyser 3.1 program (IDT; available at hltps://eu.idtdna.co1n/calc/analvzer). These analyses revealed that the probe could form a weak hairpin structure (11 G = -7.9 kcal/mol) 25 and a strong self-dimer (11 G = -l4. l9 kcal/mol). In both cases, the dR group (highlighted in red in Figure 3ii) lies in a double-stranded context and can therefore act as a substrate for the Fpg enzyme, providing a potential explanation for why there is Fpg-dependent noise in NTC RP A reactions.  (Emphasis added)




The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the art suggests that there are millions of species of viruses and fungi that are yet to be identified and characterized.  Assuming, arguendo, that one were to identify a new virus or fungus every day, 365 days a year, and to also determine in the same day the nucleotide sequence of the genome of said organism, and additionally, identify probes and primers that would be useful in the identification of a target sequence found in said new organism wherein said target sequence has utility under 35 USC 101, it would take approximately 2739 years to sequence even 1 million viruses or fungi.  Clearly, such an effort to enable the full scope of that claimed would constitute undue experimentation. In support of this position attention is directed to Cephalon, 1823:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983). Likewise, we have held that the amount of experimentation would be undue where: (1) the specification lacks guidance by teaching away from the subject matter that was eventually claimed; and (2) there is evidence of the patentee's own failures to make and use the later claimed invention at the time of the application. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 [68 USPQ2d 1280] (Fed. Cir. 2003)

Alternatively, even if the claimed method was limited to the detection of known organisms, the selection of probes and primers would also constitute undue experimentation.  In support of this position, it is noted that if one were to utilize a probe or primer that was but 20 nucleotides long, and to then substitute each of the positions with the four common dNTPs, there are some 420, or 1.099 x 1012 different sequences to screen/evaluate.  In support of the position that to screen such a number of candidate molecules would constitute undue experimentation, Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1276 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects observed in sirolimus. The resulting need to engage in a systematic screening process for the full scope of the claims, measured at the filing date, required undue experimentation.  (Emphasis added)


The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.
Applicant, at page 14, lines 20-24, identifies the types of target nucleic acids encompassed by the claims.  As stated therein:
Nucleic acids (e.g., polynucleotides) suitable for amplification in connection with the present methods include double-stranded and single-stranded nucleic acid molecules, such as DNA and RNA molecules. The polynucleotides may be of genomic, chromosomal, plasmid, mitochondrial, cellular, and viral nucleic acid origin. For double stranded polynucleotides, the amplification may be of either one or both strands.

Applicant, at page 14, lines 2-5, provides the following definition for the probes.  As stated therein:
The probe is configured such that when the probe is bound to the target nucleic acid, the bifunctional structure is cleaved from the oligonucleotide, releasing the bifunctional structure. This free bifunctional structure (e.g., free dual-label) can then be detected by a number of methods, including, e.g., on a lateral flow strip.

As evidenced above, the claimed composition has been construed as encompassing probes/primers that are to be used to amplify/detect virtually any nucleic acid, including that found in bacteria and viruses, including the virus responsible for COVID-19, the nucleotide sequence of which was not known until 2020, nearly three years post effective filing date.1  
Likewise, the claimed composition has been construed as encompassing oligonucleotide probes that would bind to those major genetic risk factors for severe COVID-19, and which were not known until September 2020.2
In addition to the aspect of claims encompassing probes to viral and human sequences, the claimed composition has been construed as encompassing probe compositions wherein the probes will bind to the genome of any and all of the 105 novel species of bacteria isolated from the human gut, and which was reported in 2019, nearly two years post applicant’s effective filing date.3
In addition to the aspect of the claimed composition encompassing probes that hybridize to genomic sequences in virtually any organism wherein the hybridization is based upon formation of double-stranded sequences, the claimed composition has been construed as encompassing probes that will also hybridize to nucleic acids in the human genome that will form an i-motif, which is characterized by formation of four stranded “knot” of DNA, with unusual base pairing. 
Attention is directed to Gabbatiss et al., “New form of DNA discovered inside living human cells”, The Independent, 24 April 2018, pages 1-3.  As stated therein:
A conventional strand of DNA is made up of "base pairings". The building blocks of the double helix are substances called bases - adenine, thymine, cytosine and guanine. 

Generally speaking, the structure of the molecule comes from adenine binding with thymine and cytosine binding with guanine, but this is not the case with the i-motif.

"The i-motif is a four-stranded 'knot' of DNA," said Professor Marcel Dinger, the study's other co-leader. "In the knot structure, C [cytosine] letters on the same strand of DNA bind to each other - so this is very different from a double helix, where 'letters' on opposite strands recognise each other, and where Cs bind to Gs [guanines]:'
The presence or absence of working examples
The disclosure has been found to comprise some 16 examples as well as a Sequence Listing.  The Sequence Listing has been found to comprise some 4 DNA sequences, three of which are 35 nucleotides in length, and the remaining sequence being 53 nucleotides in length.  All four of the sequences are identified as being found in Synthliboramphus antiquus, which is the bird of the auk family that is also known as ancient murrelet.
The disclosure has not been found to disclose directly, or incorporate by reference, any other nucleic acid sequence, be it DNA or RNA, which is found in any other life form. 

The state of the prior art
As evidenced above, applicant teaches that the claimed composition can be comprise probes that would be degraded by the nuclease that is present.

The predictability or unpredictability of the art
The art is highly unpredictable in terms of one identifying any particular nucleotide sequence that would hybridize to any given sequence.  As evidenced above, it is now recognized that DNA can form an “i-motif” which comprises not only four strands of hybridized nucleic acids, but that the base pairing is quite different, C binding to C and not to G.  The art teaches that such structures are detectable via immunoassay, and not hybridization. The subject application is silent on this aspect.

As noted in In re Fisher 166 USPQ 18 (CCPA, 1970):
 In cases involving predictable factors, such as that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort 

Attention is also directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects 


In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus 

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that claims 1-14 are drawn to a generic “recombinase polymerase amplification composition”.  Claim 1 is the sole independent claim under consideration.
Claim 1, 4, 9, and 10 are deemed to be representative, and, for convenience, are reproduced below.  

    PNG
    media_image2.png
    147
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    705
    media_image4.png
    Greyscale

As is evidenced above, claim 1 is drawn to a composition that comprises an oligonucleotide probe” and “a nuclease enzyme”.  The claim does not place any restriction on the type and formulation of the probe or on the “nuclease enzyme”.
Applicant, at page 14, lines 20-24, identifies the types of target nucleic acids encompassed by the claims.  As stated therein:
Nucleic acids (e.g., polynucleotides) suitable for amplification in connection with the present methods include double-stranded and single-stranded nucleic acid molecules, such as DNA and RNA molecules. The polynucleotides may be of genomic, chromosomal, plasmid, mitochondrial, cellular, and viral nucleic acid origin. For double stranded polynucleotides, the amplification may be of either one or both strands.  (Emphasis added)

Applicant, at page 14, lines 2-5, provides the following definition for the probes.  As stated therein:
The probe is configured such that when the probe is bound to the target nucleic acid, the bifunctional structure is cleaved from the oligonucleotide, releasing the bifunctional structure. This free bifunctional structure (e.g., free dual-label) can then be detected by a number of methods, including, e.g., on a lateral flow strip.

As evidenced above, the claimed composition has been construed as encompassing probes/primers that are to be used to amplify/detect virtually any nucleic acid, including that found in bacteria and viruses, including the virus responsible for COVID-19, the nucleotide sequence of which was not known until 2020, nearly three years post effective filing date.4  
Likewise, the claimed composition has been construed as encompassing oligonucleotide probes that would bind to those major genetic risk factors for severe COVID-19, and which were not known until September 2020.5
In addition to the aspect of claims encompassing probes to viral and human sequences, the claimed composition has been construed as encompassing probe compositions wherein the probes will bind to the genome of any and all of the 105 novel species of bacteria isolated from the human gut, and which was reported in 2019, nearly two years post applicant’s effective filing date.6
In addition to the aspect of the claimed composition encompassing probes that hybridize to genomic sequences in virtually any organism wherein the hybridization is based upon formation of double-stranded sequences, the claimed composition has been construed as encompassing probes that will also hybridize to nucleic acids in the human genome that will form an i-motif, which is characterized by formation of four stranded “knot” of DNA, with unusual base pairing. 
Attention is directed to Gabbatiss et al., “New form of DNA discovered inside living human cells”, The Independent, 24 April 2018, pages 1-3.  As stated therein:
A conventional strand of DNA is made up of "base pairings". The building blocks of the double helix are substances called bases - adenine, thymine, cytosine and guanine. 

Generally speaking, the structure of the molecule comes from adenine binding with thymine and cytosine binding with guanine, but this is not the case with the i-motif.

"The i-motif is a four-stranded 'knot' of DNA," said Professor Marcel Dinger, the study's other co-leader. "In the knot structure, C [cytosine] letters on the same strand of DNA bind to each other - so this is very different from a double helix, where 'letters' on opposite strands recognise each other, and where Cs bind to Gs [guanines]:'
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has been found to comprise a Sequence Listing.  The Sequence Listing has been found to comprise some 4 DNA sequences, three of which are 35 nucleotides in length, and the remaining sequence being 53 nucleotides in length.  All four of the sequences are identified as being found in Synthliboramphus antiquus, which is the bird of the auk family that is also known as ancient murrelet.
The disclosure has not been found to disclose directly, or incorporate by reference, any other nucleic acid sequence, be it DNA or RNA, which is found in any other life form. 


Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0053153 A1 (Piepenburg et al.) in view of US 2017/0082627 A1 (Denis et al.), and US 2006/0281098 A1 (Miao et al.).

Piepenburg et al., in paragraph [0010], each combining enzymes such as glycosylases with labeled probes, and that the glycosylases will free the label from the probe when the probe has hybridized to the target.  As stated therein:
[0010] The present invention relates in part to the discovery that AP endonucleases, DNA glycosylases, an DNA glycosylase/lyases, such as fpg and Nfo proteins, can catalyze the breaking of the DNA backbone at sites containing dR-O--[C]n residues in which no base is present at the C1' position of the sugar, but that retains an oxygen atom at that position. The oxygen atom bridges the sugar to a carbon atom of a carbon linker with n (e.g., 1-8) carbon atoms (i.e., [C]n). Consequently nucleic acid probes can be constructed containing dR-O--[C]n residues by the use of commercially available phosphoramidites and can be substrates for AP endonucleases and DNA glycosylase/lyase enzymes if they form duplexes with complementary nucleic acids. A variety of moieties may be coupled to the linker portion of the dR-O--[C]n including fluorophores and other labels suggesting a number of strategies to detect successful processing of the probe as evidence of presence of a specific target nucleic acid. Applicants show how probes may be constructed using fluorescent molecules and quenchers using dR-O--[C]n as targeting sites for fpg, Nfo or other potential AP For example, the dR-O--[C]n residue may be conjugated to a detactable label, where the activity of the nuclease frees the label, which can then be detected either immediately or via a subsequent process, via a measurable difference between the conjugated and free state.  (Emphasis added)

Piepenburg et al., in paragraph [0033], teaches using “crowding agents”.
Piepenburg et al., in paragraph [0058], teaches using PEG.  Such a showing is deemed to meet limitations of claims 1 and 2.
Piepenburg et al., in paragraph [0050], disclose that the invention encompasses reaction mixtures that comprise not only oligonucleotides, but glycosylases and oligonucleotides that are labeled via a linker.  As stated therein:
[0050] In yet a further aspect, provided herein are reaction mixtures comprising an oligonucleotide containing a dR-O--[C]n residue and a nuclease selected from an AP endonucleases, or DNA glycosylases, or an DNA glycosylase/lyases (e.g., endonuclease IV (Nfo) or 8-oxoguanine DNA glycosylase (fpg)). In some embodiments, the linker is a 3-6 carbon atom linker (e.g., a 6 carbon atom linker). In some embodiments, the oligonucleotide is blocked at its 3'-end to prevent polymerase extension. In some embodiments, the linker is conjugated to a detectable label (e.g., biotin, digoxygenin, peptide, fluorophore, quencher, antibody or a quantum dot). In some embodiments, the reaction mixture is freeze dried or lyophilized.


While Piepenberg et al., does teach using any of a variety of detectable labels that can be cleaved via the glycosylase, they have not been found to teach using dual-haptens as the leaving group.

Dennis et al., at paragraph [0160], teaches using two hapten molecules on a non-binding tail of an oligonucleotide probe.
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the composition of Piepenberg et al., to have included 
A variety of moieties may be coupled to the linker portion of the dR-O--[C]n including fluorophores and other labels suggesting a number of strategies to detect successful processing of the probe as evidence of presence of a specific target nucleic acid.

In view of the explicit teaching of using “other labels”, and with Dennis et al., teaching the use of haptens as labels, one would have been amply motivated and, in light of the well-developed state of the art, would have had a most reasonable expectation of success.

Neither Piepenberg et al., nor Dennis et al., have been found to teach i) the hapten is an immunogenic group, and can be biotin; and ii) cleavage of the hapten leaving group with exonuclease III.
Miao et al., in paragraph [0066], teaches the use of four different haptens.  As disclosed therein, the hapten include fluorescein, biotin, dinitrophenol, and dansyl.  
In view of the above showing, it would have been obvious to the ordinary artisan in the art at the time of filing to have used known haptens such as biotin and fluorescein in the methods of Piepenberg et al., and Dennis et al.  
The above showing is deemed to meet limitations of claims 6-8 and 12.

Miao et al., in paragraph [0067], teaches using exonuclease III as well as “fluorescently-labeled anti-hapten antibodies”.
The above showing is deemed to meet limitations of claims 9 and 10.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Piepenberg et al., and Dennis et al., with that of Miao et al., whereby the dual haptens used were biotin or a fluorescent group, e.g., fluorescein, and that the oligonucleotide tag was immunogenic and could be bound by a fluorescently-labeled antibody. 
In view of the above showing and in the absence of convincing evidence to the contrary, claims 1-4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0053153 A1 (Piepenburg et al.) in view of US 2017/0082627 A1 (Denis et al.), and US 2006/0281098 A1 (Miao et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology Resource Announcements, 12 March 2020, pp. 1-3.
        2 Zeberg et al., “The major genetic risk factor for severe COVD-19 is inherited from Neanderthals”, Nature, 30 September 2020, pp. 1-13.
        3 Forster et al., “A human gut bacterial genome and culture collection for improved metagenomics analyses”, Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.
        4 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology Resource Announcements, 12 March 2020, pp. 1-3.
        5 Zeberg et al., “The major genetic risk factor for severe COVD-19 is inherited from Neanderthals”, Nature, 30 September 2020, pp. 1-13.
        6 Forster et al., “A human gut bacterial genome and culture collection for improved metagenomics analyses”, Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.